UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):June 27, 2012 VIGGLE INC. (Exact name of Registrant as Specified in its Charter) Delaware 0-13803 33-0637631 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 902 Broadway, 11th Floor New York, New York (Address of principal executive offices) (Zip Code) (212)231-0092 (Registrant’s Telephone Number, including Area Code) Function(x) Inc., 159 East 70th Street, New York, New York 10021 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions ( see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item8.01 Other Events. (a)On June 27, 2012, Viggle Inc. (the “Company”) and Verizon Wireless issued a press release announcing the launch of the Company’s Viggle app on Verizon Wireless Android devices.A copy of the press release is attached as Exhibit 99.1(a). (b)As previously reported, the Company received a demand based on a threat of proposed litigation against the Company and its Executive Chairman, Robert F.X. Sillerman, for alleged unlawful practices under Title VII of the Civil Rights Act and the New York City Human Rights Law.The dispute has been settled, under terms that are confidential and not material. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VIGGLE INC. Date: June 29, 2012 By: /s/ Mitchell J. Nelson Name: Mitchell J. Nelson Title: Executive Vice President INDEX TO EXHIBITS Exhibit No. Description 99.1(a) Press Release, dated June 27, 2012 3
